DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group IV in the reply filed on 11/24/2020 is acknowledged.  The traversal is on the ground(s) that Groups IV-VI should be examined together because they extensively overlap in subject matter and would server no search burden to consider together.  This is not found persuasive because search burden is not a consideration in lack of unity practices.  The instant application in a national phase application filed under 35 USC 371.  As such, the claims are subject to lack of unity practice, which does not consider search burden.  Even if search burden was a consideration, a search groups IV-VI would be a search burden because ex vivo, in vitro, and in vivo methods as claimed are classified separately (A61K 35/76 and A61P27/00; C12N15/86; and A61K48/00).  However, Examiner has decided to rejoin groups IV and V because they are both gene therapies and would be classified together.  Thus the restriction requirement between groups IV and V is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, 19-21, and 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following:
(A)	A method of delivering IDUA to the cornea of a subject comprising administering to the cornea of subject an effective amount of AAV particle comprising a nucleic acid encoding IDUA operably linked to a promoter, thereby delivering IDUA to the cornea of the subject; and
(B)	A method treating MPS I associated corneal clouding in a subject in need thereof comprising administering to the cornea of subject an therapeutically effective amount of AAV particle comprising a nucleic acid encoding IDUA operably linked to a promoter, wherein said administering treat corneal clouding.
The specification does not reasonably provide enablement for the following:

2)	a method of delaying onset of corneal clouding.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of the Invention:  The claimed invention is directed to a gene therapy method for delivering IDUA to a subject via an AAV viral vector, more particularly an AAV particle.  More particularly the AAV particular is delivered to the cornea and is intended for treatment of a corneal clouding, a symptom of MPS-I.  The claims are also directed to delaying onset of corneal clouding.
Breadth of the Claims:  The claims are fairly narrow in scope.  Claim 14 and its dependents are drawn to a method of delivering an IDUA gene therapy to the cornea for any purpose and to any subject.  Claim 15 is more narrowly specified for the treatment 
Specification Guidance:  (citation from the Pre-Grant Publication)
[0007] This invention is based on the finding that the use of AAV vectors for delivery of IDUA to the cornea of a subject with MPS I is effective to express IDUA throughout the cornea. Thus, one aspect of the invention relates to a recombinant nucleic acid comprising a nucleotide sequence encoding human alpha-L-iduronidase (IDUA), wherein the nucleotide sequence has been codon-optimized for expression in human cells. [0008] Another aspect of the invention relates to an AAV vector genome comprising the nucleic acid of the invention, an AAV particle comprising the AAV vector genome, and a pharmaceutical composition comprising the AAV particle. [0009] A further aspect of the invention relates to a method of producing a recombinant AAV particle comprising an AAV capsid, the method comprising: providing a cell in vitro with an AAV Cap and AAV Rep coding sequences, the AAV vector genome of the invention, and helper functions for generating a productive AAV infection; and allowing assembly of the recombinant AAV particle comprising the AAV capsid and encapsidating the AAV vector genome. [0010] An additional aspect of the invention relates to a method of delivering IDUA to the cornea of a subject, comprising administering to the cornea of the subject an effective amount of an AAV particle that expresses IDUA, thereby delivering IDUA to the cornea of the subject. [0011] Another aspect of the invention relates to a method of treating or delaying the onset of MPS I-associated corneal clouding in a subject in need thereof, comprising administering to the cornea of the subject a 
The specification also provides specific guidance to the making and using of an AAV particle comprising a IDUA gene operably linked to a promoter specific to corneal expression.  See [00800] – [0119] of Pre-Grant publication.

Working Examples:  (citations from Pre-Grant Publication)  
Example 4  AAV IDUA Expression Cassette in Corneas In Vivo 
[0159] The effect of AAV IDUA expression in vivo was tested in MPS1 canines. The left eye of dog I-712 was injected with the AAV8G9-CMV-optIDUA (1e9 vg/.mu.l) solution as shown in FIGS. 8A-8D. The needle tip of an insulin syringe was inserted into the corneal stroma (A) and the solution was injected gradually (B) until the full volume (65 .mu.l) was administered (C). Immediately following the injection, an area of fluid retention was visible as clouding or edema of the axial cornea, covering 30% of the corneal surface (D). Ophthalmic ultrasound biomicroscopy allowed determination of central cornea thickness at the indicated timepoints (FIG. 8E). The distension seen two minutes after injection was resolved within two days. 
[0160] In the next experiment, two MPS1 canines were administered AAV8G9-optIDUA in one eye while the contralateral eye was given AAV-GFP as a control, all by intrastromal injection. Improved reflectivity of the tapetum lucidum upon retroillumination of the fundus indicates cornea clarity over the indicated time period (FIG. 9A). In both dogs, a substantial improvement in reflectivity was observed within 7 days and 
[0161] Dog I-709 developed acute corneal edema first in the left eye at 5 weeks (image on the week of onset not shown), and then in the right eye at 10 weeks (FIG. 9B). Corneal edema subsided within 2-3 weeks while receiving topical steroid (TS) with or without systemic steroid (SS), and did not recurred in either eye for up to 19 wk post-injection. Importantly, the therapeutic effect remained evident in the IDUA-injected left eye after recovering from the transient immune reaction. 
[0162] The foregoing is illustrative of the present invention, and is not to be construed as limiting thereof. The invention is defined by the following claims, with equivalents of the claims to be included therein.
Thus the specification, while providing specific guidance to an AAV particle comprising a nucleic acid encoding an IDUA operably linked to a promoter, does not provide any guidance “an AAV particle that expresses IDUA”.  Thus the specification fails to enable “an AAV particle that expresses IDUA” and one of ordinary skill is therefore completely reliant upon the prior art teaching for the enablement of “an AAV particle that expresses IDUA”.
The specification also provide not specific guidance or examples of delaying onset of corneal clouding in a subject in need thereof.  As such, the specification does not enablement this embodiment.
State of the Art: (1) Regarding AAV particles, around the time of the invention Naso et al. (BioDrugs (2017) 31:317-334) teaches, “Recombinant AAV (rAAV), which lacks viral DNA, is essentially a protein-based nanoparticle engineered to traverse the 
A search of the art fails to provide any specific guidance to an AAV particle that expresses a gene intended to be expressed in a gene therapy and further teaches that if fact it does not express such a gene.  Thus, the art also fails to enable “an AAV particle expressing IDUA” as claimed.
(2)  As discussed above, claim 15 recites a method of delaying the onset of MPS-I associated corneal clouding.  As such, the claim encompasses treatment of a subject wherein the subject does not exhibit a disease state (i.e. corneal clouding) to prevent the onset of the disease state (i.e. corneal clouding). The specification is not enabling for identifying a compound that prevents a condition because prevention or prophylaxis requires that the disease state be stopped before it has begun. The specification does not teach how to assess whether a subject will definitively acquire a condition of corneal clouding prior to the subject exhibiting this symptom. Once a 
A search of the failed to provide any guidance to a means of accurately determine which subject will predictably develop corneal clouding.  As such, the art fails to enable a means of determining which subjects that do not have corneal clouding will develop it in the future, so as to administering the claimed AAV particle to the cornea and predictably delay the onset of corneal clouding.  Thus the art also does not enable such prophylactic embodiments.
Amount of Experimentation: (1) Regarding the claims AAV particles, the experimentation that would be required is to determine if an AAV particle that expresses a gene can be made or exists and to determine if it would be useful for a gene therapy as claimed.  Given that an AAV particles that express a gene of interest would have to be invented or discovered, the amount of experimentation would be undue.   (2) Regarding the prophylactic embodiments, a means of determining which subject will predictably develop corneal clouding would have be to invented.  Given that this would be needed to enable the instant post-filing the level of experimentation would be undue.
In conclusion, the breadth of the claims encompassing “an AAV particles expressing IDUA” and a prophylactic method of delaying onset of corneal clouding is 
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 29 recites, “a nucleotide sequence at least 90% identical to SEQ ID NO:1”.
In analyzing whether the written description requirement is met for genus, such as “a nucleotide sequence at least 90% identical to SEQ ID NO:1”, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.  
The specification solely describes on species of the recited nucleotide sequence, which is the full length SEQ ID NO:1, itself.  The breath of the claimed genus encompasses, fragments and variants of nucleotide sequences.  The breadth of variants encompass sequences that have structural addition, deletions, and substitutions any wherein with any number of nucleic acids that still have at least 90% identity with SEQ ID NO:1.  As such, the breath of the “nucleotide sequence” encompasses many more structurally diverse sequences than SEQ ID NO:1 itself.  As such, the specification does not describe a representative number of species to describe the complete structure of claimed genus, “a nucleotide sequence at least 90% identical to SEQ ID NO:1”.
Also when determining if the specification provides adequate written description for a genus, it is determined whether a representative number of species have been sufficiently described by other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus.  The recitation “90% identical” means that 90% of SEQ ID NO:1 must be conserved and 10% of any 
In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristic of species of the genus, were provided, the written description requirement disclosing the complete structure of genus, " a nucleotide sequence at least 90% identical to SEQ ID NO:1", has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, " a nucleotide sequence at least 90% identical to SEQ ID NO:1", at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 28-30 recites, “a nucleic acid comprising a sequences encoding a human IDUA, wherein the nucleotide sequence has been codon-optimized for expression in human cells”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “codon-optimized” nucleotide sequence is commonly accepted in the art to mean changing some of the codons in the nucleotide sequence from one species so that said nucleotide sequence can be optimally expressed in a cell of another species. For example, changing the codons of a mouse nucleic acid sequence to codons that are more commonly used or better transcribed by a human cell so as to allow for optimal expression of said mouse nucleic acid sequence by said human cell.  However, the claims state that the sequence is a sequence encoding a human sequence codon optimized to express in a human cell.  In this situation, it is not apparent exactly what is meant by “codon-optimized” in this situation because it is not apparent how a human nucleotide sequence is not inherently codon optimized for 
Claims 29 and 30 depend upon claim 28 and thus comprise the above indefinite subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15, 19-21, and 26-28 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vance (Vance et al. Blood (3 Dec 2015) 126(23):pp. 2041; abstract; see printout dated 2/11/2021 pp. 1-2).
Regarding claim 14, Vance discloses a method of delivering IDUA to the cornea by intrastromal injection of an AAV-IDUA (printout p. 1, line 40 to p. 2, line 15).   Thus, Vance expressly discloses the limitations of claim 14.

Regarding claim 19, Vance discloses intrastromal administration as discussed above.  As such, Vance expressly discloses claim 19.
Regarding claim 20, Vance does not teach a topical corneal administration.  However, topical corneal administration is a direct route of administration and Vance does teach a direct (“local”) administration is intended to be used (p. 2, last line).  As such, topical corneal administration is a local or direct administration equivalent for intrastromal administration that could be substituted for the intrastromal administration in Vance to predictably arrive at the limitations of claim 20.  Thus Vance is an obvious variant of claim 20.
Regarding claim 21, Vance discloses that the gene therapy is intended for a human patient (p. 2, last line).  Thus Vance expressly discloses the limitations of claim 21.
Regarding claim 26, Vance discloses that the gene therapy delivery is meant to treat a patent with MPS I (p. 2, last line).  Thus Vance expressly discloses the limitation of claim 26.
Regarding claim 27, Vance discloses that the gene therapy is to treat clouding of the cornea.  Thus it would follow that the intended human patient that has Hurler disease has such clouding (p. 2, last line).  Thus Vance discloses the limitations of claim 27.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vance (Vance et al. Blood (3 Dec 2015) 126(23):pp. 2041; abstract; see printout dated 2/11/2021 pp. 1-2) as applied to claims 14, 15, 19-21, and 26-28  above, and further in view of Mohan (US 2013/0158103 A1) and Wolf (US 2012/0288489)
Vance teaches claim 31 as discussed above.  Vance does not teach that the AAV particle vector is AAV2, AAV8, or AAV9.  However, prior to the effective filing of the instant application, Mohan teaches an effective gene delivery to the stroma of the cornea with an AAV vector (p. 24, claims 9 and 10).  Mohan further teaches that AAV8 and AAV9 viral vector have tropism for the human cornea and thus can be used for effective AAV-mediated gene transfer to the cornea ([0047]).  Wolf teaches an AAV2-human IDUA was available for use at the time of the invention as well.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vance (Vance et al. Blood (3 Dec 2015) 126(23):pp. 2041; abstract; see printout dated 2/11/2021 pp. 1-2) as applied to claims 14, 15, 19-21, and 26-28  above, and further in view of Mohan (US 2013/0158103 A1), and Kotin (US2017/0130245 effectively filed 6/9/2014).
Vance in view of Mohan teaches the limitations of claim 32 as discussed above.  Vance does not teach a chimeric AAV8/9 particle.  However, Kotin teaches a means of making an AAV with chimeric capsids comprising AAV-8 and AAV-9 elements.  Further 
Thus it would have been obvious to an artisan of ordinary at the time of effectively filing to choose an AAV8/9 vector as taught by Kotin in the gene therapy vector taught by Vance in view of Mohan.  Mohan teaches that both AAV8 and 9 have tropism for the cornea. Kotin teaches that the chimeric AAV8/9 can successfully be administered to the cornea.  Therefore, the artisan would have a reasonable expectation of successfully using an AAV8/9 particle, taught by Kotin, with the IDUA gene taught by Vance and successfully delivering to the eye using the method of Vance to predictably arrive at the method of claim 32.  Further an artisan would have been motivated to use a chimeric AAV8/9 with the gene therapy of Vance because Kotin teaches that imparts beneficial properties such as tropism or stability.  Thus, Vance in view of Mohan and Kotin render claim 32 obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 14, 25, 28, and 31is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 2012/0288489) and further in view of Mohan (US 2013/0158103 A1).
Regarding claim 14, Wolf discloses delivering an AAV2 based vector encoding a human IDUA gene to an IDUA deficient mouse with the intended purpose of treating symptoms of the IDUA deficiency (i.e. MPS I) [0078] and [0079].  These disclosure encompass a method of delivering IDUA to a subject comprising administering an AAV2-IDUA to a subject.  Wolf further teaches that one symptom of MPS 1 is corneal clouding ([0002]).  
Wolf does not teach delivering the AAV-IDUA to the cornea.  However, at the time of the invention, Mohan teaches successful delivery of AAV vector to the cornea and with expression of the gene it carries in the cornea.  Mohan teaches an effective gene delivery to the stroma of the cornea with an AAV vector (p. 24, claims 9 and 10).  
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to deliver the AAV-IDUA vector of Wolf to the cornea using the method of Mohan to predictably arrive at delivering the AAV-IDUA to the cornea of a subject as claimed in claim 14.  Since the claims solely require delivering and Mohan provides success means of delivering an AAV to the cornea, an artisan would have a reasonable expectation of successfully delivering the AAV-IDUA of Wolf to the cornea of the subject.  Further the artisan would be motivated to deliver it to the cornea in the IDUA deficient mouse of Wolf because Wolf teaches that corneal clouding is a symptom of the MPS 1 and caused by the deficiency of IDUA and thus delivering it to the cornea could potentially be beneficial.  Thus Wolf in view of Mohan render claim 14 obvious.

Regarding claim 28, Wolf teaches that the IDUA gene is a human form, thus is would be codon optimized for expression in a human cell as claimed.  Thus Wolf in view of Mohan render claim 28 obvious.
Regarding claim 31, Wolf teaches AAV-2 as discussed above.  Thus, Wolf in view of Mohan render claim 31 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive 

Relevant Prior Art
Hinderer et al (PNAS 111(41):14894-14899, 2014) teaches liver-directed gene therapy for feline MPS-1 using AAV-IDUA.  Hinderer et al does not teach administering to the cornea.  Hinderer does analyze the cornea in treated felines and reports that while other MPS-1 symptoms were treated by this gene therapy, corneal lesions persisted.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632